Exhibit 3.2 ROSS MILLER Secretary of State STATE OF NEVADA OFFICE OF THE SECRETARY OF STATE SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Certified Copy February 18, 2010 Job Number: C20100217-2418 Reference Number: 00002604929-42 Expedite: Through Date : The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) 20050227529-04 Description Amendment Number of Pages 1 Pages/l Copies Certified By: Christine Rakow Certificate Number: C201 00217-2418 You may verify this certificate online at http://www.nvsos.gov/ Respectfully, ROSSMILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 06/1312005 11:00 FAX 0000000000 ~002/005 DEAN HELLER Secretary of State 204 North Carson street, Suite 1 Carson City, Nevada 89101-4299 (7 Websit e: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.386 and 78.J90) Filed in the office of Document Number 20050227529-04 Dean Heller Filing Date and Time Secretary of State 06/13/2005 11: 17 AM State of Nevada Entity Number C25937-1998 Important: Read attached instructions before completing form. ABOVE 8PIICE 18 FOI'\ OfFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390· After Issuance of Stock) 1. Name of corporation: e.Deal.net, Inc . 2. The articles have been amended as follows (provide article numbers, If available): ARTICLE 1: The compan y name has changed from e.Deal.net to "International Energy, Inc" 3. The vote by which the stockholders holdi ng shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is: 76 % 4. Effective date of tiling (optional): 5. Officer Signature (required): "If any proposed amendment would alter Of change a y p eference or any relati oulstanding shares, then ttJe amendment must be appro v d by the vote, In add III to the affirmative vote otherwise required, of the holders at shares representing a majority of the vohng power of eaCh class Of series affected by the amendment regardless of limitations or restricuons on the voting power thBr60f, IMPORTANT: Failure to Include any of the above information and submit the proper fees may cause this filing to be rejected. SUBMIT IN DUPLICATE Nevada Secretary of StateNIlVIGa $vor.Lllt" 01 SIne. ~~ 78 38' ""'lfl~Clla(n fl.ovl"od Dn~ 11jD:l/~
